DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of the species IV, shown in Figure 5, in the reply filed on 3/3/22 is acknowledged.  The traversal is on the ground(s) that claims 9-16 read on the elected species and are generic, which is not found persuasive. Species IV is a rake made entirely from one piece of flexible polymer material, having double-ended tines attached to a rake head with a flexible section portion, the area between the flexible portion and the ground having either one or two curves. However, claims 12-15 read on species other than IV, said other species having characteristics that are mutually exclusive from the characteristics of species IV.  The claims directed toward other species and their distinguishing features are outlined below:
Claim 12 is directed to figure 6/species V, requires tines with torsion springs and a metal/wire material, separate plastic bushings separating the tines about a flat axel, and a U shaped tine end
Claim 13 is directed toward figure 10/species VIII, and requires a rake head axel formed from polymer, torsion spring tines formed from metal/wire, a salmon tail shaped tine end, and axel end plugs
Claim 14 is directed to figure 3/species II
Claim 15 is directed to figure 4/species III, and requires T or L shaped tine ends anchored in the rake head, separate from the rake head, and wherein the tines have a notched shape
Examination of claims 12-15 requires different search strategies cannot be rejected with the same prior art. As a result, claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 9-11 and 16 read on species IV, and have been examined. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement

The listing of references (US 20130205740 A1, US 20140260172 A1, US 5142855 A, US 6640531 B1) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Drawings

The drawings are objected to because two drawings are labeled as Figure 9. It is suggested on be labeled 9a, and the other 9b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Item 23, Figure 4
Item 29, Figure 5
Item 30, Figure 5
Item 37, Figure 9
Item 38, Figure 9
Item 53, Figure 12
Item 54, Figure 12
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

	
Title of the Invention

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Serlachius (US 20040134178 A1) in view of Iaizzo (US 20060196162 A1).

Regarding claim 9, Serlachius discloses a rake comprising: 
a handle (E); 
a rake head (extension K, flexible frame A) associated with the handle; and 
a plurality of stiff tines (rigid prongs D) extending from the rake head, 
wherein the stiff tines are flexibly jointed, pivoted or fastened with a spring onto the rake head to define a flexible part of the rake (flexible frame A), wherein the tines are flexible relative to the rake head at a flexible point (A), and wherein the flexible part's flexibility is such that the pressure on the tines from raking bends the tines at the flexible point (paragraph 7, rigid tines B flex about A).
and wherein, when the rake is in a working position, the rake handle is at a 45-60 degree angle to the ground (see Fig. 1-2, E is held at an angle relative to the ground).

Serlachius does not disclose wherein the stiff tines comprise first and second tine ends extending in opposite directions away from a respective stem of the tines to define double-ended tips, or wherein when in a resting position, the first and second tine ends each form greater than 90-degree angles relative to the ground. 
In the same field of endeavor, Iaizzo discloses a rake with tines (75, see Fig. 7) having first and second tine ends (71, 72) extending in opposite directions away from a respective stem of the tines forming greater than 90 degree angles relative to the ground to define double-ended tips, allowing a user to rake with both pushing a pulling motions (see fig. 10-12) to provide a more efficient sweeping motion (paragraph 4) compared to the conventional raking motion (paragraph 17, lines 14-23).


Serlachius does not disclose wherein when the tines are bent at their flexible point, the angle to which they bend is at minimum 45 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tines with a 45-degree bending angle. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 10, Serlachius, of the resulting combination, discloses the rake according to claim 9, wherein the double ended tips are a detachable from a remainder of the tines or are a fixed part of the tines (paragraph 7: The rake's flexible frame and rigid prongs are of the same, plastic-cast part).

Regarding claim 11, Serlachius, of the resultant combination, discloses the rake according to claim 9, wherein entire rake is integral and formed from the same polymer material (paragraph 7, lines 7-8, and claim 1).

Regarding claim 16, Serlachius, of the resultant combination, discloses the rake according to claim 9, wherein, at the horizontal level, the tine ends are placed closer to the tine's flexible point or joint than to the tine point farthest off from the tine's flexible point, so that when the rake is being pushed, the tines' farthest off point pulls the pulling tine behind it (providing Serlachius with double 
The combination does not disclose wherein the beginning part of those tines is at least 6-12 cm before they bend downwards toward the ground, which takes place through one or more curves, and the tine ends as a double end, and the angles to the ground of the tine ends, that are in the resting position, open into the working direction are over 90 degrees when, in the working position, and the distance between the tines' lowest and highest point is at least 10 cm.
It would be obvious to one of ordinary skill in the art to provide the curved tines disclosed by Serlachius, in view of Iaizzo, with a beginning part that is at least 6-12 cm, and a minimum vertical height of at least 10 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tines with a 6-12 cm beginning part, and 10 cm minimum vertical height. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6151878 A teaches that double ended tine tips are advantageous in rakes only used in a pulling motion. US 9854735 B2 teaches double ended rake tines.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671